Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           This communication is responsive to applicant’s amendments and remarks of 12/3/2020.  The amendments have been entered.   Claims 2-15 are now pending and claim 1 is withdrawn.

3.            Claim 9 is objected because the reference numeral “(10 Gbps)”, in line 2, should change to ---(25 Gbps)---.

Claim Rejections - 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.         Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATSUSHIME, HIROSHI et al. (JP Patent No: 10-10368). 
             Regarding claim 10, KATSUSHIME, HIROSHI teaches a device (the optical connector of fig. 1a) for an optical fiber network (see title), the device (the optical connector of fig. 1a) comprising:


            Regarding claim 11, KATSUSHIME, HIROSHI teaches the device comprising (1, fig. 1a) a cable (5, fig. 1a). 
 
            Regarding claim 12, KATSUSHIME, HIROSHI teaches the device (1, fig. 1a) comprising a ribbon cable (see the SOLUTION section, “the optical fibers to be used are ribbon type fibers”).    
                                    
            Regarding claim 13, KATSUSHIME, HIROSHI teaches the device comprising a jumper cable (see 1, 4, 6, 9 in fig. 6a).           
                             
            Regarding claim 14, KATSUSHIME, HIROSHI teaches the device comprising a connector (see the SOLUTION section, “the optical fiber connector”).     

Claim Rejections - 35 USC § 103
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSUSHIME, HIROSHI et al. (JP Patent No: 10-10368) in view of Eichenberger et al. (US Patent Application Publication No: 2003/0072537 A1) and in further view of Pelekhaty et al. (US Patent Application Publication No: 2015/0172040 A1).
              Regarding claim 15, KATSUSHIME, HIROSHI discloses an optical connector (1, fig. 1a) with ferrules and fibers, as discussed above in claim 10.   KATSUSHIME, HIROSHI differs from the claimed invention in that KATSUSHIME, HIROSHI does not disclose the device (the optical connector 1 of fig. 1a) can be used in an optical fiber network with a plurality of network devices that comprises of optical fibers to support data communication at a rate of 40 gigabits per second (40G) or more, and wherein the interconnect points between the connected network devices comprise of only one direct connection.    Eichenberger teaches an optical communication system (see abstract and fig. 5) that comprises of a plurality of network devices (10, fig. 5) that are connected through optical connectors (40, 64, fig. 5) and optical fibers (60, 62, fig. 5) to transmit high speed optical data signals (paragraph 0004, lines 5-10), wherein the interconnection points between the connected devices (10, fig. 5) comprise of only one direct connection (note that there is only one direct connection between devices 10).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in that art to incorporate or provide the optical connector 1 of KATSUSHIME, HIROSHI, for example, as an optical connector, in a communication system, such as the one disclosed by Eichenberger, to transmit optical signals from a network device to optical fibers such that optical signals can be further transmitted to the other side.   The optical signal connector of KATSUSHIME, HIROSHI modified by Eichenberger further differs from the claimed 

                Regarding claim 2, Eichenberger also teaches the network (the optical network of fig. 5) is devoid of a converter or conversion module at interconnection points (note that the communication between devices 10 of fig. 5, is devoid of a converter or conversion module, for example, at the interconnection points).

                Regarding claim 3, Eichenberger also teaches the network (the optical network of fig. 5) has a 100% end-to-end fiber utilization across the network device (note that optical network of fig. 5 uses 100% of end-to-end fiber utilization). 

                 Regarding claim 4, Pelekhaty teaches network devices (TX, RX, fig. 2 and 80, fig. 8) can communicate at a rate of at least 100G or more (see Pelekhaty, paragraph 0052), as discussed above in claim 15. 



              Regarding claim 6, Eichenberger also teaches only network devices (see 10, 40, 64, 60, 62, fig. 5) having an 8-count fiber basis are utilized (paragraph 0042).

              Regarding claim 7, Eichenberger also teaches one or more 8 fiber parallel optics devices (paragraph 0042, lines 1-16 and 64, fig. 5) configured in four separate channels (see paragraph 0009 and paragraph 0041, lines 40-56).

              Regarding claims 8 and 9, as to signal channels transmission in 10 Gbps, or 25 Gbps, Pelekhaty also teaches signal channels can be transmitted in 10 Gbps, or 25 Gbps (see Pelekhaty, paragraph 0058). 

8.          Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMADA KUNIO (JP Patent No: 2008-310047). 
              Regarding claim 10, YAMADA KUNIO teaches a device (the optical connector 2 of figs. 1a, 1b, 1c) for an optical fiber network (see title), the device (the optical connector 2 of figs. 1a, 1b, 1c) comprising:
             a plurality of ferrules (5, 7, fig. 1b), wherein at least some of the ferrules (5,7, fig. 1b) are devoid of an optical fiber (see the SOLUTION section and 5, 7, in fig. 1b).

            Regarding claim 11, YAMADA KUNIO teaches the device (2, figs. 1a, 1b, 1c) comprising a cable (see 4, 1, in fig. 1a). 
 
            Regarding claim 12, YAMADA KUNIO teaches the device (2, figs. 1a, 1b, 1c) comprising a ribbon cable (see the SOLUTION section and 1 in figs. 1a, 1c).    
                                    
            Regarding claim 13, YAMADA KUNIO teaches the device (2, figs. 1a, 1b, 1c) comprising a jumper cable (see 1 in figs. 1a, 1c).           
                             
            Regarding claim 14, YAMADA KUNIO teaches the device (2, figs. 1a, 1b, 1c) comprising a connector (see abstract and figs. 1a, 1b, 1c, 2a, 2b).     

Response to Arguments
9.         Applicant’s arguments, see remark, filed on 12/3/2020, with respect to the rejection(s) of claim(s) 2-14 under Reinhardt (US Patent Application Publication No: 2012/0275753 A1) have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KATSUSHIME, HIROSHI et al. (JP Patent No: 10-10368) and Eichenberger et al. (US Patent Application Publication No: 2003/0072537 A1) and YAMADA KUNIO (JP Patent No: 2008-310047). 


Conclusion
10.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.